DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-16 are allowed, claims 18 and 20-21 are objected to, and claims 17 and 19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 6/3/2022, with respect to claims 1-16 have been fully considered and are persuasive.  Therefore, the 102 rejection of claims 1-4 and 6-9 and the 103 rejection of claims 1-16 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterhagen et al. (DE-2541999).
Claim 17, Osterhagen discloses:
A plug connection comprising: 
a first tubular workpiece (3, fig. 2) that is made of concrete and that has an inner liner of plastic (4, fig. 2) and a tip end (13, fig. 2) with an end face (32, fig. 2);
a second tubular workpiece (2, fig. 2) made of concrete that has an inner liner of plastic (4, fig. 2) and 
a socket end (21, fig. 2) receiving the tip end, said socket end having a socket face (22a, fig. 2); 
first and second circumferential sealing flanges (see annotated fig. 2 below) supported on the first and second tubular workpieces, respectively;
the sealing flanges each having a respective circumferential elastomer profiled section (see annotated fig. 2) with a limb (see annotated fig. 2) extending away from the other of the tubular workpieces in a direction of an axis of the associated tubular workpiece; and 
a respective portion (see annotated fig. 2) extending radially outward from the limb at a right angle to the axis of the associated tubular workpiece and covering the end face or the socket face of the associated tubular workpiece (see annotated fig. 2, where the respective portion covers a part of socket or end face); 
wherein a joint seal (see annotated fig. 2) is supported between the portions of the sealing flanges that extend radially outward from the limbs (see annotated fig. 2, where between each respective portion of each limb supports a joint seal); and 
wherein the limb defines a circumferential profiled groove radially outward thereof (see annotated fig. 2, where one of the limbs comprises a circumferential profiled groove radially outward thereof) that receives therein a circumferential edge of the inner liner of the associated tubular workpiece (see annotated fig. 2, where the inner liner of the first tubular workpiece is received in a radially outward circumferential profiled groove).


    PNG
    media_image1.png
    731
    988
    media_image1.png
    Greyscale


Claim 19, Osterhagen discloses:
A plug connection according to claim 17, wherein the joint seal is formed as part of the elastomeric profiled section of one of the sealing flanges and is configured to sealingly engage the other of the sealing flanges (see annotated fig. 2 above, where the joint seal is part of the sealing flange).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sorkin (U.S. Patent No. 6,764,105) discloses a similar coupling to the present invention.
Kennison (U.S. Patent No. 2,698,193) discloses different types of pipes connections. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679